Order filed March 27, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00779-CV
                                    ____________

                            JEFF OLLEY, Appellant

                                        V.

    HVM, L.L.C., IN ITS CAPACITY AS MANAGER OF THE HOTEL
      COMMONLY KNOWN AS THE EXTENDED STAY AMERICA -
      HOUSTON - KATY FREEWAY/ENERGY CORRIDOR, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1033532

                                    ORDER

      Appellant’s brief was due February 19, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before April
25, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).
PER CURIAM